DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
The claims have been amended to recite that the stimulation intensity is less than 30% of a paresthesia or perception threshold for a patient and also that the target tissue location is at a thoracic level or below.
Applicant argues that Baynham et al. US 2015/0032181 does not disclose stimulation intensity is less than 30% of a paresthesia or perception threshold for a patient.  However, paragraph 0022 of Baynham specifically teaches that the percentages range from 10-90%, 40-60% or 30-70%.  Although it is agreed that Baynham prefers the ranges of 40-60% or 30-70%, paragraph 0022 as well as claim 15 teaches that the percentage range can be from 10-90% which reads on the claim language.  In Baynham paragraph 0015 it is disclosed that the intensity is automatically computed and lowered as a function of the selected intensity value.  Paragraph 0017 discusses that comparing an eCAP characteristic indicative of perception threshold and selecting the intensity based on this comparison.   Finally paragraph 0022 discloses that the computed function is a percentage of the selected intensity (from paragraph 0017 we know this is perception threshold) and that percentage can range from 10-90%.  
Applicant also argues that dependent claims 6 and 16 are not adequately addressed.  In paragraph 0034 of Osorio, the titration can be reversed by the patient (“manual input”, paragraph 0034).   It is inherent that this occurs between delivery of two consecutive and different first and second stimulation intensity signals in that this is titration which means that the intensity is being increased or decreased in steps.  Stimulation signal 1 is applied, it is titrated and stimulation signal 2 is then applied.  
The rejections are not withdrawn. 

The 35 USC 112 rejections and claim objections are withdrawn in light of the claim amendments received. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baynham et al. US 2015/0032181.
Regarding claims 1, 11 and 20:  Baynham discloses generating, by a medical device 14 (figure 1), a lower intensity electrical stimulation signal comprising a plurality of pulses 302 (figure 5), wherein the lower intensity electrical stimulation signal has a  Baynham discloses identifying the perception threshold and then immediately decreasing the amplitude for sub-threshold stimulation) at or below the thoracic level (figure 3, paragraph 0050).  Paragraph 0048 discloses that the sub-stimulation is a pulse train).   Specifically regarding claim 11; the stimulation generator is element 50 (figure 4), processor is 64 (figure 4) and the stimulator is configured to execute the above method.  Regarding claim 20, paragraph 0004 discusses programming software which is considered to be a non-transitory computer readable medium.  
Regarding claims 2 and 12: Baynham discloses generating a first intensity electrical stimulation signal comprising a plurality of pulses 320 (figure 5); delivering, by the IMD 302 (figure 5), the first intensity electrical stimulation signal to the patient; and titrating from the first intensity electrical stimulation signal to the lower intensity electrical stimulation signal 320 to 302 feedback loop (figure 5; paragraphs 0082-0083).
Regarding claims 3 and 13:  Baynham discloses generating a second intensity electrical stimulation signal comprising a plurality of pulses 314-316 (figure 5); delivering 316, by the IMD, the second intensity electrical stimulation signal to the patient; wherein titrating from the first intensity electrical stimulation to the lower intensity electrical stimulation signal comprises titrating from the first intensity to the second intensity and titrating from the second intensity to the lower intensity (figure 5).  In the flow chart shown in figure 5 the first intensity is seen at 302, note this is a feedback loop and this intensity will change based on the feedback. When, at step 314 the eCAP does not determine the perception threshold, the second stimulation is titrated to at 316 and the feedback goes to 310 and back down the flow chart to the lower intensity at 320.  
Regarding claims 4 and 14:  Baynham discloses that the first second and lower electrical stimulation signals are all different (figure 5).
Regarding claims 8 and 18:  Baynham discloses that the lower intensity electrical stimulation signal is in the range of about  20-40% (30-70%, paragraph 0065).
Regarding claims 9 and 19:  Baynham discloses determining an ideal intensity of an electrical stimulation signal based on feedback from the patient (figure 5, the feedback is an eCAP, which is inherently from the patient).  
Regarding claims 10 and 20:  Baynham discloses determining an ideal intensity based on feedback from the patient (“to allow the optimum modulation parameters to be determined based on patient feedback”, paragraph 0009). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baynham et al. US 2015/0032181 in view of Osorio US 2014/0277256.
Regarding claims 5 and 15:  Baynham discloses the claimed invention however Baynham does not specifically disclose reverse titrating based on an input from the patient and reverse titrating to an earlier intensity level.  Osorio however teaches of a similar invention in which titration is interrupted and reversed based on patient input (paragraph 0034).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baynham to include reverse titrating to an earlier stimulation (i.e. dosage) level based on patient input, as taught by Osorio, in order to “allow the patient to accommodate to the previous sti8mulation dosage before resuming the titration process” (paragraph 0034).
Regarding claims 6 and 16:  Osorio further discloses reverse titrating  only when the patient indicates (paragraphs 0034 and 0038).  It is inherent that this occurs between delivery of two consecutive and different first and second stimulation intensity signals in that this is titration which means that the intensity is being increased or decreased in steps.  Stimulation signal 1 is applied, it is titrated and stimulation signal 2 is then applied.  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baynham et al. US 2015/0032181 in view of  Parramon et al. US 2015/0217116.
Regarding claims 7 and 17:  Baynham discloses the claimed invention however, Baynham does not disclose the stimulation to be equal to 20% or of the paresthesia threshold.  Parramon however also teaches of stimulating at a percentage value of the perception threshold (paragraph 0092), which is 20-60% (paragraph 0093).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baynham to include stimulation at 20% of the perception threshold, as taught by Parramon, in order to stimulate the cervical region of the spinal cord (Parramon paragraph 0093).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parramon et al. US 2015/0217116 previously presented also discloses stimulation below 30% of the paresthesia or perception level. in paragraphs 0093 and 0096 as well as claim 7.
Davies et al. 2021/0031033 in paragraph 0133 also discloses stimulation below 30% of the paresthesia or perception level. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792